In a coram nobis proceeding, defendant appeals from an order of the County Court, Nassau County, entered February 23, 1965, which denied without a hearing his application to vacate a judgment of that court, rendered September 23, 1959, on his plea of guilty, convicting him of murder in the second degree and sentencing him to a term of 20 years to life. Order affirmed. Defendant’s application is based upon the fact that, at the time of his arraignment on the charge of murder in the first degree (and before he pleaded guilty), a plea of not guilty was entered without benefit of counsel. He was in no way prejudiced and, therefore, his rights were not violated thereby (People v. Combs, 19 A D 2d 639). Beldock, P. J., Ughetta, Brennan, Hill and Hopkins, JJ., concur.